             Case 4:18-cv-07602-YGR Document 93 Filed 01/31/20 Page 1 of 19



 1   JAMES GIACCHETTI (307117)
     JAMES GIACCHETTI ATTORNEY AT LAW
 2   45 East Julian Street
     San Jose, California 95112
 3   Telephone:     (669) 226-8605
     Email:         jamesgiacchetti@gmail.com
 4
     Attorney for defendant,
 5   IMRAN HUSAIN

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 NORTHERN DISTRICT OF CALIFORNIA
 8
                                            OAKLAND DIVISION
 9

10   CISCO SYSTEMS, INC., a California              Case Number: 4:18-CV-07602-YGR
     corporation, et al.,
11                                                  DEFENDANT IMRAN HUSAIN’S
                   Plaintiffs,                      ANSWER TO PLAINTIFFS’ SECOND
12                                                  AMENDED COMPLAINT
            v.
13                                                  DEMAND FOR JURY TRIAL
     ZAHID “DONNY” HASSAN SHEIKH, an
14   individual; et al.,
15                 Defendants.
16

17   ADVANCED DIGITAL SOLUTIONS
     INTERNATIONAL, INC., a California
18   corporation,
19
                   Third-Party Plaintiff,
20
            v.
21
     RAHI SYSTEMS, INC., a California
22
     corporation, et al.,
23
                   Third-Party Defendants.
24

25

26
27

28

                                           1
     DEFENDANT HUSAIN’S ANSWER TO SECOND AMENDED COMPLAINT; Case No. 4:18-CV-07602-YGR
                Case 4:18-cv-07602-YGR Document 93 Filed 01/31/20 Page 2 of 19



 1                                               ANSWER

 2          Defendant Imran Husain (“Mr. Husain”), by and through his attorney, answers the

 3   allegations set forth in plaintiffs Cisco Systems, Inc. and Cisco Technology, Inc.’s (“plaintiffs”)

 4   Second Amended Complaint (“SAC”) and admits, denies, and alleges as follows:

 5                                           INTRODUCTION

 6          1.      In response to Paragraph 1 of the SAC, Mr. Husain asserts the Fifth Amendment

 7   privilege against self-incrimination and on that basis denies each and every allegation contained

 8   therein.

 9          2.      In response to Paragraph 2 of the SAC, Mr. Husain asserts the Fifth Amendment

10   privilege against self-incrimination and on that basis denies each and every allegation contained

11   therein.

12          3.      In response to Paragraph 3 of the SAC, Mr. Husain asserts the Fifth Amendment

13   privilege against self-incrimination and on that basis denies each and every allegation contained

14   therein.

15                                            THE PARTIES

16          4.      In response to Paragraph 4 of the SAC, on information and belief, Mr. Husain

17   admits each and every allegation contained therein.

18          5.      In response to Paragraph 5 of the SAC, on information and belief, Mr. Husain

19   admits each and every allegation contained therein.
20          6.      Mr. Husain lacks sufficient knowledge or information to form a belief as to the

21   truth of the allegations contained in Paragraph 6 of the SAC and on that basis denies each and

22   every allegation contained therein.

23          7.      Mr. Husain lacks sufficient knowledge or information to form a belief as to the

24   truth of the allegations contained in Paragraph 7 of the SAC and on that basis denies each and

25   every allegation contained therein.

26   ///
27   ///

28   ///

                                           2
     DEFENDANT HUSAIN’S ANSWER TO SECOND AMENDED COMPLAINT; Case No. 4:18-CV-07602-YGR
              Case 4:18-cv-07602-YGR Document 93 Filed 01/31/20 Page 3 of 19



 1          8.      In response to Paragraph 8 of the SAC, Mr. Husain admits in part and denies in

 2   part. On information and belief, Mr. Husain admits that Advanced Digital Solutions

 3   International, Inc. (“ADSI”) is a California Corporation with principal place of business at 4255

 4   Business Center Drive, Fremont, California 94538. Except as admitted herein, Mr. Husain lacks

 5   sufficient knowledge or information to form a belief as to the truth of the allegations contained in

 6   Paragraph 8 of the SAC and on that basis denies each and every allegation contained therein.

 7          9.      In response to Paragraph 9 of the SAC, Mr. Husain admits in part and denies in

 8   part. On information and belief, Mr. Husain admits that PureFutureTech LLC is a California

 9   limited liability company with its principal places of business at 6172 Cotre Padre, Pleasanton,

10   California 94566 and 4255 Business Center Drive, Fremont, California 94538. Except as

11   admitted herein, Mr. Husain lacks sufficient knowledge or information to form a belief as to the

12   truth of the allegations contained in Paragraph 9 of the SAC and on that basis denies each and

13   every allegation contained therein.

14          10.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

15   truth of the allegations contained in Paragraph 10 of the SAC and on that basis denies each and

16   every allegation contained therein.

17          11.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

18   truth of the allegations contained in Paragraph 11 of the SAC and on that basis denies each and

19   every allegation contained therein.
20          12.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

21   truth of the allegations contained in Paragraph 12 of the SAC and on that basis denies each and

22   every allegation contained therein.

23          13.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

24   truth of the allegations contained in Paragraph 13 of the SAC and on that basis denies each and

25   every allegation contained therein.

26          14.     In response to Paragraph 14 of the SAC, Mr. Husain admits each and every
27   allegation contained therein.

28   ///

                                           3
     DEFENDANT HUSAIN’S ANSWER TO SECOND AMENDED COMPLAINT; Case No. 4:18-CV-07602-YGR
                Case 4:18-cv-07602-YGR Document 93 Filed 01/31/20 Page 4 of 19



 1          15.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

 2   truth of the allegations contained in Paragraph 15 of the SAC and on that basis denies each and

 3   every allegation contained therein.

 4          16.     In response to Paragraph 16 of the SAC, Mr. Husain asserts the Fifth Amendment

 5   privilege against self-incrimination and on that basis denies each and every allegation contained

 6   therein.

 7                                   JURISDICTION AND VENUE

 8          17.     In response to Paragraph 17 of the SAC, on information and belief, Mr. Husain

 9   admits each and every allegation contained therein.

10          18.     In response to Paragraph 18 of the SAC, on information and belief, Mr. Husain

11   admits each and every allegation contained therein.

12          19.     In response to Paragraph 19 of the SAC, Mr. Husain admits in part and denies in

13   part. On information and belief, Mr. Husain admits that the Court has personal jurisdiction.

14   Except as admitted herein, Mr. Husain asserts the Fifth Amendment privilege against self-

15   incrimination and on that basis denies each and every allegation contained therein.

16          20.     In response to Paragraph 20 of the SAC, Mr. Husain admits in part and denies in

17   part. On information and belief, Mr. Husain admits that venue is proper in this Court. Except as

18   admitted herein, Mr. Husain asserts the Fifth Amendment privilege against self-incrimination

19   and on that basis denies each and every allegation contained in Paragraph 20.
20                                 INTRADISTRICT ASSIGNMENT

21          21.     In response to Paragraph 21 of the SAC, this paragraph contains only legal

22   conclusions and thus does not require a response.

23                                    FACTUAL ALLEGATIONS

24          22.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

25   truth of the allegations contained in Paragraph 22 of the SAC and on that basis denies each and

26   every allegation contained therein.
27   ///

28   ///

                                           4
     DEFENDANT HUSAIN’S ANSWER TO SECOND AMENDED COMPLAINT; Case No. 4:18-CV-07602-YGR
             Case 4:18-cv-07602-YGR Document 93 Filed 01/31/20 Page 5 of 19



 1          23.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

 2   truth of the allegations contained in Paragraph 23 of the SAC and on that basis denies each and

 3   every allegation contained therein.

 4          24.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

 5   truth of the allegations contained in Paragraph 24 of the SAC and on that basis denies each and

 6   every allegation contained therein.

 7          25.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

 8   truth of the allegations contained in Paragraph 25 of the SAC and on that basis denies each and

 9   every allegation contained therein.

10          26.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

11   truth of the allegations contained in Paragraph 26 of the SAC and on that basis denies each and

12   every allegation contained therein.

13          27.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

14   truth of the allegations contained in Paragraph 27 of the SAC and on that basis denies each and

15   every allegation contained therein.

16          28.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

17   truth of the allegations contained in Paragraph 28 of the SAC and on that basis denies each and

18   every allegation contained therein.

19          29.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the
20   truth of the allegations contained in Paragraph 29 of the SAC and on that basis denies each and

21   every allegation contained therein.

22          30.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

23   truth of the allegations contained in Paragraph 30 of the SAC and on that basis denies each and

24   every allegation contained therein.

25          31.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

26   truth of the allegations contained in Paragraph 31 of the SAC and on that basis denies each and
27   every allegation contained therein.

28   ///

                                           5
     DEFENDANT HUSAIN’S ANSWER TO SECOND AMENDED COMPLAINT; Case No. 4:18-CV-07602-YGR
                Case 4:18-cv-07602-YGR Document 93 Filed 01/31/20 Page 6 of 19



 1          32.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

 2   truth of the allegations contained in Paragraph 32 of the SAC and on that basis denies each and

 3   every allegation contained therein.

 4          33.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

 5   truth of the allegations contained in Paragraph 33 of the SAC and on that basis denies each and

 6   every allegation contained therein.

 7          34.     In response to Paragraph 34 of the SAC, Mr. Husain asserts the Fifth Amendment

 8   privilege against self-incrimination and on that basis denies each and every allegation contained

 9   therein.

10          35.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

11   truth of the allegations contained in Paragraph 35 of the SAC and on that basis denies each and

12   every allegation contained therein.

13          36.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

14   truth of the allegations contained in Paragraph 36 of the SAC and on that basis denies each and

15   every allegation contained therein.

16          37.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

17   truth of the allegations contained in Paragraph 37 of the SAC and on that basis denies each and

18   every allegation contained therein.

19          38.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the
20   truth of the allegations contained in Paragraph 38 of the SAC and on that basis denies each and

21   every allegation contained therein.

22          39.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

23   truth of the allegations contained in Paragraph 39 of the SAC and on that basis denies each and

24   every allegation contained therein.

25          40.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

26   truth of the allegations contained in Paragraph 40 of the SAC and on that basis denies each and
27   every allegation contained therein.

28   ///

                                           6
     DEFENDANT HUSAIN’S ANSWER TO SECOND AMENDED COMPLAINT; Case No. 4:18-CV-07602-YGR
              Case 4:18-cv-07602-YGR Document 93 Filed 01/31/20 Page 7 of 19



 1          41.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

 2   truth of the allegations contained in Paragraph 41 of the SAC and on that basis denies each and

 3   every allegation contained therein.

 4          42.     In response to Paragraph 42 of the SAC, Mr. Husain admits in part and denies in

 5   part. On information and belief, Mr. Husain admits that ADSI’s offices are located at the

 6   “Business Center Address.” Except as admitted herein, Mr. Husain lacks sufficient knowledge

 7   or information to form a belief as to the truth of the allegations contained in Paragraph 42 of the

 8   SAC and on that basis denies each and every allegation contained therein.

 9          43.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

10   truth of the allegations contained in Paragraph 43 of the SAC and on that basis denies each and

11   every allegation contained therein.

12          44.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

13   truth of the allegations contained in Paragraph 44 of the SAC and on that basis denies each and

14   every allegation contained therein.

15          45.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

16   truth of the allegations contained in Paragraph 45 of the SAC and on that basis denies each and

17   every allegation contained therein.

18          46.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

19   truth of the allegations contained in Paragraph 46 of the SAC and on that basis denies each and
20   every allegation contained therein.

21          47.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

22   truth of the allegations contained in Paragraph 47 of the SAC and on that basis denies each and

23   every allegation contained therein.

24          48.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

25   truth of the allegations contained in Paragraph 48 of the SAC and on that basis denies each and

26   every allegation contained therein.
27   ///

28   ///

                                           7
     DEFENDANT HUSAIN’S ANSWER TO SECOND AMENDED COMPLAINT; Case No. 4:18-CV-07602-YGR
              Case 4:18-cv-07602-YGR Document 93 Filed 01/31/20 Page 8 of 19



 1          49.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

 2   truth of the allegations contained in Paragraph 49 of the SAC and on that basis denies each and

 3   every allegation contained therein.

 4          50.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

 5   truth of the allegations contained in Paragraph 50 of the SAC and on that basis denies each and

 6   every allegation contained therein.

 7          51.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

 8   truth of the allegations contained in Paragraph 51 of the SAC and on that basis denies each and

 9   every allegation contained therein.

10          52.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

11   truth of the allegations contained in Paragraph 52 of the SAC and on that basis denies each and

12   every allegation contained therein.

13          53.     In response to Paragraph 53 of the SAC, Mr. Husain admits in part and denies in

14   part. On information and belief, Mr. Husain admits that Jessica Little is a former employee of

15   ADSI. Except as admitted herein, Mr. Husain lacks sufficient knowledge or information to form

16   a belief as to the truth of the allegations contained in Paragraph 53 of the SAC and on that basis

17   denies each and every allegation contained therein.

18          54.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

19   truth of the allegations contained in Paragraph 54 of the SAC and on that basis denies each and
20   every allegation contained therein.

21          55.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

22   truth of the allegations contained in Paragraph 55 of the SAC and on that basis denies each and

23   every allegation contained therein.

24          56.     In response to Paragraph 56 of the SAC, Mr. Husain lacks sufficient knowledge

25   or information to form a belief as to the truth of the allegations contained in Paragraph 56 of the

26   SAC and on that basis denies each and every allegation contained therein.
27   ///

28   ///

                                           8
     DEFENDANT HUSAIN’S ANSWER TO SECOND AMENDED COMPLAINT; Case No. 4:18-CV-07602-YGR
                Case 4:18-cv-07602-YGR Document 93 Filed 01/31/20 Page 9 of 19



 1          57.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

 2   truth of the allegations contained in Paragraph 57 of the SAC and on that basis denies each and

 3   every allegation contained therein.

 4          58.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

 5   truth of the allegations contained in Paragraph 58 of the SAC and on that basis denies each and

 6   every allegation contained therein.

 7          59.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

 8   truth of the allegations contained in Paragraph 59 of the SAC and on that basis denies each and

 9   every allegation contained therein.

10          60.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

11   truth of the allegations contained in Paragraph 60 of the SAC and on that basis denies each and

12   every allegation contained therein.

13          61.     Mr. Husain lacks sufficient knowledge or information to form a belief as to the

14   truth of the allegations contained in Paragraph 61 of the SAC and on that basis denies each and

15   every allegation contained therein.

16          62.     In response to Paragraph 62 of the SAC, Mr. Husain admits in part and denies in

17   part. Mr. Husain admits that he is an employee of ADSI. Except as admitted herein, Mr. Husain

18   asserts the Fifth Amendment privilege against self-incrimination and on that basis denies each

19   and every allegation contained therein.
20          63.     In response to Paragraph 63 of the SAC, Mr. Husain asserts the Fifth Amendment

21   privilege against self-incrimination and on that bases denies each and every allegation contained

22   therein.

23          64.     In response to Paragraph 64 of the SAC, Mr. Husain asserts the Fifth Amendment

24   privilege against self-incrimination and on that bases denies each and every allegation contained

25   therein.

26          65.     In response to Paragraph 65 of the SAC, Mr. Husain asserts the Fifth Amendment
27   privilege against self-incrimination and on that bases denies each and every allegation contained

28   therein.

                                           9
     DEFENDANT HUSAIN’S ANSWER TO SECOND AMENDED COMPLAINT; Case No. 4:18-CV-07602-YGR
                Case 4:18-cv-07602-YGR Document 93 Filed 01/31/20 Page 10 of 19



 1          66.      In response to Paragraph 66 of the SAC, Mr. Husain asserts the Fifth Amendment

 2   privilege against self-incrimination and on that bases denies each and every allegation contained

 3   therein.

 4          67.      In response to Paragraph 67 of the SAC, Mr. Husain asserts the Fifth Amendment

 5   privilege against self-incrimination and on that bases denies each and every allegation contained

 6   therein.

 7          68.      Mr. Husain lacks sufficient knowledge or information to form a belief as to the

 8   truth of the allegations contained in Paragraph 68 of the SAC and on that basis denies each and

 9   every allegation contained therein.

10          69.      Mr. Husain lacks sufficient knowledge or information to form a belief as to the

11   truth of the allegations contained in Paragraph 69 of the SAC and on that basis denies each and

12   every allegation contained therein.

13          70.      Mr. Husain lacks sufficient knowledge or information to form a belief as to the

14   truth of the allegations contained in Paragraph 70 of the SAC and on that basis denies each and

15   every allegation contained therein.

16          71.      Mr. Husain lacks sufficient knowledge or information to form a belief as to the

17   truth of the allegations contained in Paragraph 71 of the SAC and on that basis denies each and

18   every allegation contained therein.

19          72.      Mr. Husain lacks sufficient knowledge or information to form a belief as to the
20   truth of the allegations contained in Paragraph 72 of the SAC and on that basis denies each and

21   every allegation contained therein.

22                                   FIRST CLAIM FOR RELIEF
                                    Federal Trademark Infringement
23                                         (15 U.S.C. § 1114)
                                        Against All Defendants
24

25          73.      In response to Paragraph 73 of the SAC, Mr. Husain incorporates his responses to

26   the allegations in Paragraphs 1 through 72 of the SAC as if fully set forth herein.

27   ///

28   ///

                                           10
     DEFENDANT HUSAIN’S ANSWER TO SECOND AMENDED COMPLAINT; Case No. 4:18-CV-07602-YGR
                Case 4:18-cv-07602-YGR Document 93 Filed 01/31/20 Page 11 of 19



 1          74.      Mr. Husain lacks sufficient knowledge or information to form a belief as to the

 2   truth of the allegations contained in Paragraph 74 of the SAC and on that basis denies each and

 3   every allegation contained therein.

 4          75.      In response to Paragraph 75 of the SAC, Mr. Husain asserts the Fifth Amendment

 5   privilege against self-incrimination and on that basis denies each and every allegation contained

 6   therein.

 7          76.      In response to Paragraph 76 of the SAC, Mr. Husain asserts the Fifth Amendment

 8   privilege against self-incrimination and on that basis denies each and every allegation contained

 9   therein.

10          77.      In response to Paragraph 77 of the SAC, Mr. Husain asserts the Fifth Amendment

11   privilege against self-incrimination and on that basis denies each and every allegation contained

12   therein.

13          78.      In response to Paragraph 78 of the SAC, Mr. Husain asserts the Fifth Amendment

14   privilege against self-incrimination and on that basis denies each and every allegation contained

15   therein.

16          79.      In response to Paragraph 79 of the SAC, Mr. Husain asserts the Fifth Amendment

17   privilege against self-incrimination and on that basis denies each and every allegation contained

18   therein.

19          80.      In response to Paragraph 80 of the SAC, Mr. Husain asserts the Fifth Amendment
20   privilege against self-incrimination and on that basis denies each and every allegation contained

21   therein.

22

23                                   SECOND CLAIM FOR RELIEF
                                    Federal Trademark Counterfeiting
24                                          (15 U.S.C. § 1114)
                                         Against All Defendants
25

26          81.      In response to Paragraph 81 of the SAC, Mr. Husain incorporates his responses to
27   the allegations in Paragraphs 1 through 80 of the SAC as if fully set forth herein.
28   ///

                                           11
     DEFENDANT HUSAIN’S ANSWER TO SECOND AMENDED COMPLAINT; Case No. 4:18-CV-07602-YGR
                Case 4:18-cv-07602-YGR Document 93 Filed 01/31/20 Page 12 of 19



 1          82.      Mr. Husain lacks sufficient knowledge or information to form a belief as to the

 2   truth of the allegations contained in Paragraph 82 of the SAC and on that basis denies each and

 3   every allegation contained therein.

 4          83.      In response to Paragraph 83 of the SAC, Mr. Husain asserts the Fifth Amendment

 5   privilege against self-incrimination and on that basis denies each and every allegation contained

 6   therein.

 7          84.      In response to Paragraph 84 of the SAC, Mr. Husain asserts the Fifth Amendment

 8   privilege against self-incrimination and on that basis denies each and every allegation contained

 9   therein.

10          85.      In response to Paragraph 85 of the SAC, Mr. Husain asserts the Fifth Amendment

11   privilege against self-incrimination and on that basis denies each and every allegation contained

12   therein.

13          86.      In response to Paragraph 86 of the SAC, Mr. Husain asserts the Fifth Amendment

14   privilege against self-incrimination and on that basis denies each and every allegation contained

15   therein.

16          87.      In response to Paragraph 87 of the SAC, Mr. Husain asserts the Fifth Amendment

17   privilege against self-incrimination and on that basis denies each and every allegation contained

18   therein.

19                                    THIRD CLAIM FOR RELIEF
                                       False Designation of Origin
20                                          (15 U.S.C. § 1125)
                                         Against All Defendants
21

22          88.      In response to Paragraph 88 of the SAC, Mr. Husain incorporates his responses to
23   the allegations in Paragraphs 1 through 87 of the SAC as if fully set forth herein.
24          89.      In response to Paragraph 89 of the SAC, Mr. Husain asserts the Fifth Amendment
25   privilege against self-incrimination and on that basis denies each and every allegation contained
26   therein.
27   ///
28   ///

                                           12
     DEFENDANT HUSAIN’S ANSWER TO SECOND AMENDED COMPLAINT; Case No. 4:18-CV-07602-YGR
                Case 4:18-cv-07602-YGR Document 93 Filed 01/31/20 Page 13 of 19



 1          90.      In response to Paragraph 90 of the SAC, Mr. Husain asserts the Fifth Amendment

 2   privilege against self-incrimination and on that basis denies each and every allegation contained

 3   therein.

 4          91.      In response to Paragraph 91 of the SAC, Mr. Husain asserts the Fifth Amendment

 5   privilege against self-incrimination and on that basis denies each and every allegation contained

 6   therein.

 7          92.      In response to Paragraph 92 of the SAC, Mr. Husain asserts the Fifth Amendment

 8   privilege against self-incrimination and on that basis denies each and every allegation contained

 9   therein.

10          93.      In response to Paragraph 93 of the SAC, Mr. Husain asserts the Fifth Amendment

11   privilege against self-incrimination and on that basis denies each and every allegation contained

12   therein.

13                                 FOURTH CLAIM FOR RELIEF
                                     California Unfair Competition
14                              (Cal. Bus. & Prof. Code §§ 17200 et seq.)
                                        Against All Defendants
15

16          94.      In response to Paragraph 94 of the SAC, Mr. Husain incorporates his responses to
17   the allegations in Paragraphs 1 through 93 of the SAC as if fully set forth herein.
18          95.      In response to Paragraph 95 of the SAC, Paragraph 95 contains only legal
19   conclusions that do not require a response. Mr. Husain otherwise asserts the Fifth Amendment
20   privilege against self-incrimination and on that basis denies each and every allegation contained
21   therein.
22          96.      In response to Paragraph 96 of the SAC, Mr. Husain asserts the Fifth Amendment
23   privilege against self-incrimination and on that basis denies each and every allegation contained
24   therein.
25          97.      In response to Paragraph 97 of the SAC, Mr. Husain asserts the Fifth Amendment
26   privilege against self-incrimination and on that basis denies each and every allegation contained
27   therein.
28   ///

                                           13
     DEFENDANT HUSAIN’S ANSWER TO SECOND AMENDED COMPLAINT; Case No. 4:18-CV-07602-YGR
                Case 4:18-cv-07602-YGR Document 93 Filed 01/31/20 Page 14 of 19



 1          98.      In response to Paragraph 98 of the SAC, Mr. Husain asserts the Fifth Amendment

 2   privilege against self-incrimination and on that basis denies each and every allegation contained

 3   therein.

 4          99.      In response to Paragraph 99 of the SAC, Mr. Husain asserts the Fifth Amendment

 5   privilege against self-incrimination and on that basis denies each and every allegation contained

 6   therein.

 7                                    FIFTH CLAIM FOR RELIEF
                                          Unjust Enrichment
 8                                          (Common Law)
                                         Against All Defendants
 9

10          100.     In response to Paragraph 100 of the SAC, Mr. Husain incorporates his responses
11   to the allegations in Paragraphs 1 through 99 of the SAC as if fully set forth herein.
12          101.     In response to Paragraph 101 of the SAC, Mr. Husain asserts the Fifth
13   Amendment privilege against self-incrimination and on that basis denies each and every
14   allegation contained therein.
15          102.     In response to Paragraph 102 of the SAC, Mr. Husain asserts the Fifth
16   Amendment privilege against self-incrimination and on that basis denies each and every
17   allegation contained therein.
18                              ANSWER TO PRAYERS FOR RELIEF
19          Paragraphs A-L of Pages 23-24 of the SAC constitute prayers for relief to which no
20   response is required. Mr. Husain asserts the Fifth Amendment privilege against self-
21   incrimination and on that basis denies each and every allegation contained therein.
22                                     AFFIRMATIVE DEFENSES
23          Mr. Husain alleges the following affirmative defenses with respect to the claims alleged
24   in the SAC, without assuming the burden of proof where the burden of proof rests on Plaintiffs:
25                                   FIRST AFFIRMATIVE DEFENSE
26                                            (Abandonment)
27          1.       Mr. Husain asserts the claims made in the SAC are barred, in whole or in part, by
28   abandonment of any marks at issue.

                                           14
     DEFENDANT HUSAIN’S ANSWER TO SECOND AMENDED COMPLAINT; Case No. 4:18-CV-07602-YGR
             Case 4:18-cv-07602-YGR Document 93 Filed 01/31/20 Page 15 of 19



 1                                SECOND AFFIRMATIVE DEFENSE

 2                                               (Acquiescence)

 3          2.      Mr. Husain asserts the claims made in the SAC are barred, in whole or in part, by

 4   the equitable doctrine of acquiescence.

 5                                 THIRD AFFIRMATIVE DEFENSE

 6                                    (Adequacy of Remedy at Law)

 7          3.      Mr. Husain asserts that the alleged injury or damage suffered by plaintiffs, if any,

 8   would be adequately compensated by damages. Accordingly, plaintiffs have a complete and

 9   adequate remedy at law and are not entitled to seek equitable relief.

10                                FOURTH AFFIRMATIVE DEFENSE

11   (Bus. and Pro. Code § 17200 – No Restitution, Declaratory Relief, and/or Injunctive Relief)

12          4.      Mr. Husain asserts that restitution, declaratory relief, and injunctive relief are

13   barred with respect to any and all alleged violations of California Business and Professions Code

14   sections 17200 et seq.

15                                 FIFTH AFFIRMATIVE DEFENSE

16               (Bus. and Pro. Code § 17200 – Not Unfair, Unlawful, or Fraudulent)

17          5.      Mr. Husain asserts that he did not engage in business actions or practices were not

18   unfair, unlawful, fraudulent, or deceptive within the meaning of California Business and

19   Professions Code sections 17200 et seq.
20                                 SIXTH AFFIRMATIVE DEFENSE

21                            (Causation/Contribution by Third-Party Acts)

22          6.      Mr. Husain asserts that plaintiffs’ claims are barred, in whole or in part, because

23   the injuries and/or damages alleged in the SAC were actually and/or proximately caused by the

24   acts or omissions committed by third parties.

25                               SEVENTH AFFIRMATIVE DEFENSE

26                                              (Judicial Estoppel)
27          7.      Mr. Husain asserts that plaintiffs’ claims are barred, in whole or in part, by the

28   equitable doctrine of judicial estoppel.

                                           15
     DEFENDANT HUSAIN’S ANSWER TO SECOND AMENDED COMPLAINT; Case No. 4:18-CV-07602-YGR
             Case 4:18-cv-07602-YGR Document 93 Filed 01/31/20 Page 16 of 19



 1                                EIGHTH AFFIRMATIVE DEFENSE

 2                                          (Failure to Mitigate)

 3          8.      Mr. Husain asserts that plaintiffs’ claims are barred, in whole or in part, because

 4   plaintiffs failed to take action to mitigate any purported damages.

 5                                 NINTH AFFIRMATIVE DEFENSE

 6                                  (Failure to State a Cause of Action)

 7          9.      Mr. Husain asserts that the SAC, in whole or in part, fails to state facts sufficient

 8   facts to constitute a cause or causes of action against Mr. Husain.

 9                                 TENTH AFFIRMATIVE DEFENSE

10                      (Fair Use, Generic Terms, Lack of Secondary Meaning)

11          10.     Mr. Husain asserts that plaintiffs’ claims are barred by trademark fair use, generic

12   terms, and/or lack of secondary meaning.

13                              ELEVENTH AFFIRMATIVE DEFENSE

14                                          (First Sale Doctrine)

15          11.     Mr. Husain asserts that plaintiffs’ claims are barred based on the first sale doctrine

16   with respect to plaintiffs’ alleged marks.

17                               TWELFTH AFFIRMATIVE DEFENSE

18                                        (Improper Trademark)

19          12.     Mr. Husain asserts that plaintiffs’ trademark registrations were improperly issued
20   by the U.S. Patent and Trademark Office.

21                             THIRTEENTH AFFIRMATIVE DEFENSE

22                                                (Indemnity)

23          13.     Mr. Husain assert that plaintiffs’ alleged damages and/or injuries, if any, in whole

24   or in part, were actually and/or proximately caused by the actions of other persons, and therefore,

25   Mr. Husain is indemnified with respect to plaintiffs’ claims.

26   ///
27   ///

28   ///

                                           16
     DEFENDANT HUSAIN’S ANSWER TO SECOND AMENDED COMPLAINT; Case No. 4:18-CV-07602-YGR
             Case 4:18-cv-07602-YGR Document 93 Filed 01/31/20 Page 17 of 19



 1                              FOURTEENTH AFFIRMATIVE DEFENSE

 2                                             (Non-Infringement)

 3          14.        Mr. Husain asserts that plaintiffs’ claims are barred because there has been no

 4   infringement of plaintiffs’ marks.

 5                                FIFTEENTH AFFIRMATIVE DEFENSE

 6                                           (Innocent Infringement)

 7          15.        Mr. Husain asserts that plaintiffs’ claims are barred, in whole or in part, because

 8   any infringement, if any, was innocent and in spite of attempts to act in the utmost good faith.

 9                                SIXTEENTH AFFIRMATIVE DEFENSE

10                                                   (Laches)

11          16.        Mr. Husain asserts that plaintiffs are barred from obtaining any recovery in this

12   case by the equitable doctrine of laches.

13                              SEVENTEENTH AFFIRMATIVE DEFENSE

14                                             (Lack of Damage)

15          17.        Mr. Husain asserts that plaintiffs have not suffered any loss or harm and,

16   therefore, plaintiffs’ SAC is barred.

17                               EIGHTEENTH AFFIRMATIVE DEFENSE

18                                                   (Offset)

19          18.        Mr. Husain asserts that in the event that any damages are awarded to plaintiffs,
20   such damages are to be offset by the amounts which defendants have been damaged, owed,

21   and/or unpaid by plaintiffs.

22                               NINETEENTH AFFIRMATIVE DEFENSE

23                                                (Preemption)

24          19.        Mr. Husain asserts that plaintiffs’ Fourth Cause of Action for relief is preempted

25   by federal law.

26   ///
27   ///

28   ///

                                           17
     DEFENDANT HUSAIN’S ANSWER TO SECOND AMENDED COMPLAINT; Case No. 4:18-CV-07602-YGR
              Case 4:18-cv-07602-YGR Document 93 Filed 01/31/20 Page 18 of 19



 1                               TWENTIETH AFFIRMATIVE DEFENSE

 2                                         (No Punitive Damages)

 3            20.    Mr. Husain asserts that plaintiffs are precluded from recovering any punitive

 4   damages because Mr. Husain did not engage in oppressive, fraudulent, or malicious conduct

 5   toward Plaintiffs.

 6                              TWENTY-FIRST AFFIRMATIVE DEFENSE

 7                                         (Speculative Damages)

 8            21.    Mr. Husain asserts that the SAC’s requests for damages are barred because

 9   plaintiffs’ damages, if any, are speculative, uncertain, and incapable of being ascertained.

10                             TWENTY-SECOND AFFIRMATIVE DEFENSE

11                                         (Statute of Limitations)

12            22.    Mr. Husain asserts that all or some of the plaintiffs’ claims are barred by the

13   statute of limitations.

14                             TWENTY-THIRD AFFIRMATIVE DEFENSE

15                                            (Unclean Hands)

16            23.    Mr. Husain asserts that plaintiffs’ claims are barred by the doctrine of unclean

17   hands.

18                             TWENTY-FOURTH AFFIRMATIVE DEFENSE

19                                                (Waiver)
20            24.    Mr. Husain asserts that plaintiffs’ claims are barred, in whole or in part, because

21   plaintiffs, by their own conduct, waived any claims as to the matters of which plaintiffs now

22   complain.

23                                              RESERVED

24            26.    Mr. Husain presently have insufficient knowledge or information upon which to

25   form a belief as to whether he may have additional, as yet unstated, affirmative defenses

26   available. Mr. Husain hereby gives notice that he intends to rely upon any other defenses that
27   may become available or apparent during the discovery proceedings in this matter and hereby

28   reserves his right to amend this Answer and to assert any such affirmative defenses.

                                           18
     DEFENDANT HUSAIN’S ANSWER TO SECOND AMENDED COMPLAINT; Case No. 4:18-CV-07602-YGR
             Case 4:18-cv-07602-YGR Document 93 Filed 01/31/20 Page 19 of 19



 1                                       PRAYER FOR RELIEF

 2          WHEREFORE, Mr. Husain prays for judgment as follows:

 3          1.     That plaintiffs take nothing by reason of their SAC, that the judgment be rendered

 4   in favor of Mr. Husain;

 5          2.     That Mr. Husain be awarded costs of suit incurred in defense of this action; and

 6          3.     For such other relief as the Court deems proper.

 7   DATED: January 31, 2020                     /s/ James Giacchetti

 8                                               JAMES GIACCHETTI

 9                                               Attorney for defendant,
                                                 IMRAN HUSAIN
10

11                                     DEMAND FOR JURY TRIAL
12          Pursuant to Civil Local Rule 3-6 and Federal Rule of Civil Procedure 38, Mr. Husain
13   hereby demands a trial by jury.
14   DATED: January 31, 2020                     /s/ James Giacchetti
15                                               JAMES GIACCHETTI
16                                               Attorney for defendant,
17                                               IMRAN HUSAIN

18

19
20

21

22

23

24

25

26
27

28

                                           19
     DEFENDANT HUSAIN’S ANSWER TO SECOND AMENDED COMPLAINT; Case No. 4:18-CV-07602-YGR
